Citation Nr: 1824054	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  12-20 798A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include bipolar disorder.


ATTORNEY FOR THE BOARD

C. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1979 to September 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In November 2015, this matter was remanded to schedule the Veteran for a hearing, per his request.  The hearing was scheduled for July 2016.  The Veteran failed to appear for the hearing and has not provided a reason for his failure to appear nor requested that it be rescheduled.  Therefore, the Board finds that the request for a hearing has been withdrawn.  In July 2016, the matter was remanded again to afford the Veteran a VA examination.  In May 2017, the matter was remanded again as there was no substantial compliance with the Board's July 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The case is once again before the Board.


FINDINGS OF FACT

1.  The Veteran's bipolar disorder was not noted at service entrance for induction into military service; there is no clear and unmistakable evidence demonstrating that the Veteran had a bipolar disorder prior to service and that his bipolar disorder was not aggravated by such service.

2.  The currently diagnosed psychiatric condition diagnosed as bipolar disorder has been related by competent medical evidence to the Veteran's military service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a psychiatric disability, diagnosed as bipolar disorder, have been met.  38 U.S.C. §§ 1110, 1131, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The Veteran has not raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to the duty to assist argument).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Appellate review may proceed without prejudice to the Veteran.

II.  Service Connection

The Veteran contends that his psychiatric disability, to include bipolar disorder is related to his active duty military service.

In general, service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d).

To establish service connection for a disability, there must be competent evidence of:  (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  See Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran also contends that his psychiatric condition preexisted service and was aggravated by service and not due to the natural progression of the disease.

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are considered as noted.  38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).  When determining whether a defect, infirmity, or disorder is "noted" at entrance into service, supporting medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994).  Mere transcription of medical history does not transform information into competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.

The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The Court has held that lay statements by a veteran concerning a preexisting condition are not sufficient to rebut the presumption of soundness.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition); see also Leshore v. Brown, 8 Vet. App. 406 (1995) (the mere transcription of medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional).

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306(a).

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (which holds that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat veteran to establish an increase in disability).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1153(a); 38 C.F.R. § 3.303(a); Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Although lay persons are competent to provide opinions on some medical issues, some medical issues fall outside of the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

In his original claim, the Veteran reported that his bipolar disorder began in 1979, prior to service.  See June 2011 VA 21-526.  He also reports that during service he self-medicated with alcohol and drugs for his psychiatric condition; had feelings of highs and lows; had mania and depression leading to excessive eating and weight gain; and he was being court-martialed for his obesity.  See December 10, 1981 service treatment progress note in August 2011 service treatment records (STRs); see also April 2014 statements.

An October 21, 1981, service treatment progress note reveals that the Veteran was brought into the Community Mental Health Clinic for an evaluation of his mental status.  See August 2011 STRs.  The examiner noted that the "SM appears not to have a personality disorder which would prompt admin action."  Id.

Additionally, the Veteran's STRs reveal a tenured history of weight problems both at the beginning of and during service.  See, e.g., September 17, 1979, service treatment progress note in May 2016 STRs ("SM in first week of training here for weight evaluation" and "SM approx 25 lbs overweight"); December 3, 1980, service treatment progress note in August 2011 STRs (revealing that the Veteran was brought in for a weight evaluation); April 2, 1982, service treatment progress note in May 2016 STRs (revealing that the Veteran was given instructions on a weight reduction diet).

As noted above, unless there is clear and unmistakable evidence to the contrary, the VA must presume that the veteran was in sound condition except as to those defects, infirmities, or disorders noted at the time of his or her entrance into service.  38 U.S.C. §§ 1111, 1132 (2012); 38 C.F.R. § 3.304 (2017).

The presumption of sound condition provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  This presumption attaches only where there has been an induction examination in which the later-complained-of disability was not detected.  Where a report of service entrance examination is not of record, the Board must accord the veteran the presumption of soundness at service entry, absent clear and unmistakable evidence to the contrary.

In this case, the Veteran's claimed psychiatric disorder was not noted at service entrance.  Accordingly, there must be clear and unmistakable evidence that a psychiatric disorder preexisted service and was not aggravated during service, and the Board finds that there is no such evidence and that the Veteran is entitled to the presumption of soundness.

The Board notes that with regard to the Veteran's statements concerning his psychiatric condition preexisting service, lay statement evidence concerning a preexisting condition is not sufficient to rebut the presumption of soundness.  See Paulson, supra; see also Crowe, supra.  Moreover, the December 2017 VA examination in which the examiner opines that based on the evidence of record the Veteran's "borderline personality disorder preexisted his entry into the military" bases his opinion in large part on the Veteran's lay statements, which as noted above, are insufficient for rebutting the presumption of soundness.  Accordingly, the Board finds that the Veteran's psychiatric disorder was not clearly a preexisting condition and that he is entitled to the presumption of soundness.

Therefore, the Board's analysis must turn to the question of whether the Veteran currently suffers from a psychiatric disability and, if so, whether it began in or is otherwise due to his military service.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. §§ 1110; Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that interpretation of section 1110 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  A December 2017 VA examiner diagnosed the Veteran with unspecified depressive disorder, borderline personality disorder, and generalized anxiety disorder; see also November 2016 VA examination diagnosing the Veteran with unspecified bipolar disorder.  Clearly then, the Board finds that the evidence supports the existence of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).

With respect to the medical nexus of service connection, the Veteran's private medical opinion in December 2004 reported that he had a long history of depressive and manic episodes.

In addition, following the Veteran's November 2016 VA examination, the examiner diagnosed the Veteran with unspecified bipolar disorder and opined that it is less likely than not that his current psychiatric disorder was incurred in or caused by service.  The examiner further noted that although the December 2004 private medical opinion reported a long history of depressive and manic episodes, this was not treated until January 2004.  The examiner further opined that "there is not sufficient objective evidence to establish a nexus of your service treatment records to your first treatment in January 2004."  See November 2016 VA examination.

However, the Board finds that the November 2016 VA examination is not nearly as probative as the PTSD examination conducted in May 2013, which did not simply stop the inquiry at the time the Veteran first received inpatient care in January 2004, but additionally considered the Veteran's history of bipolar symptoms going all the way back to service.  In this regard, the examiner noted the Veteran's report of being struck by a board while serving in a military correctional facility, having experienced verbal and physical abuse at that time, and being repeatedly pressured during service by his supervisors because of his weight.  The examiner further noted that when the Veteran left service, he continued to be in a lot of fights, and injured others on several occasions.  Ultimately, while the May 2013 VA psychologist concluded that the Veteran did not meet the criteria for a diagnosis of PTSD, given the Veteran's detailed presentation during the examination interview and considering the Veteran's history, the Veteran's report of symptoms was most consistent with bipolar illness, most particularly pointing to the Veteran's problems with the Veteran's "behavioral control of anger" and "emotional numbing."  

Therefore, although the Board acknowledges that the Veteran's December 2017 PTSD VA examiner went on to diagnose the Veteran with unspecified depressive disorder, borderline personality disorder, and generalized anxiety disorder, and further found that none of these disorders were either directly related to service or aggravated by service, the Board finds that this examiner also did not consider the Veteran's history prior to 2002 to 2004.  Consequently, the Board continues to find that the May 2013 VA examination results are the most probative with respect to the Veteran's claim and that service connection for bipolar disorder is therefore warranted.  With respect to the other diagnoses of psychiatric disability that are contained within the Veteran's medical history, the Board finds that they have either not been diagnosed during the pendency of his claim or have been ruled out by uncontradicted medical opinion as not being caused or aggravated by the Veteran's active service.  Accordingly, the Board finds that based on the evidence currently of record, service connection is only warranted at this time for bipolar disorder.  


ORDER

Entitlement to service connection for a psychiatric disability, currently diagnosed as bipolar disorder, is granted.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


